DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Madsen on May 17, 2022.

IN THE CLAIMS: 
Cancel claims 29-34

Allowable Subject Matter
Claims 15-28 are allowed. The following is an examiner’s statement of reasons for allowance: 
Highly diverse and heterogeneous polysaccharides, which may or may not be sulfated, derived from lower organisms, such as bacteria and algae, are known in the art. See, for example, Delbarre-Ladrat et al (Microorganisms, 2017) at Figure 2 and Casillo et al (Marine Drugs, 2018) at Table 2. These references do not disclose or suggest the polysaccharide used in the instant method. 
Gedouin et al (FR 2981847) discloses a sulfated polysaccharide derived from Cobetia marina (CNCM I-4353). This product appears similar to the product used in the instant method, but the reference is silent regarding the presence of N-acetyl glucosamine. The product is described as being “high molecular weight,” but the exact molecular weight is not disclosed. This product is used for topical administration. The reference does not teach or fairly suggest the treatment of eye diseases. 
Three Kokoulin references in the IDS of September 24, 2020 (NPL 2-4) describe sulfated polysaccharides derived from Cobetia strains. None of these polysaccharides possess the recited limitations of the polysaccharide used in the instant method, nor to they teach or fairly suggest the treatment of eye diseases.      
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”







Examiner’s hours and contact numbers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leigh Maier whose telephone number is 571-272-0656. The examiner can normally be reached on Monday-Friday from 11:00 am to 8:00 pm (ET). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEIGH C MAIER/Primary Examiner, Art Unit 1623